FAHY, Circuit Judge
(concurring in part and dissenting in part).
I concur except as to one aspect of the affirmative action required by the order of the Board and discussed in Part IV of the court’s opinion. As to this, I think the Board exceeded its authority in requiring the union to include in the notices to be posted a statement to its members and other employees that it has no objection to their handling the freight. The purpose of this provision could be served appropriately, as the court’s opinion itself suggests, without requiring the union to include in the notice something that in fact might not be true.